Hardin, P. J. (dissenting):
According to the evidence the farm was subject to a mortgage of $2,500, and was purchased by the daughter, subject to the mortgage in settlement of her claim of some $1,600 against her father, without any intent to defraud his creditors. The insertion in the deed of the clause as to the support of the father was no part of the actual consideration or agreement upon the part of the daughter. Under such circumstances, if she is required to account-for any excess of value of the property purchased above her debt, equity will be satisfied. (Clift v. Moses, 75 Hun, 517; affd., 151 N. Y. 628, on opinion' reported in 75 Hun, 517.) I, therefore, do not favor a reversal, but a modification of the judgment of the Special Term.
Ward, J., concurred.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.